DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s claim set filed August 15, 2022 is identical to the claim set filed March 13, 2022.  Accordingly claims 1, 13, 17-23, 25-30, 62-68, 74-77, 83-84, and 90-95 are pending.  


Election/Restrictions
Applicant’s election without traverse of Invention I, encompassing claims 1, 13, 17-23, 25-28 in the reply filed on August 15, 2022 is acknowledged.  Claims 29-30, 62-68, 74-77, 83-84, and 90-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Applicant’s election without traverse of 1) CRISPR-Cas genetic modifying agent from the genus of “modulating agents”, 2) OLCs from the genus of stromal cell types, and 3) and gene signatures from Table 2 is acknowledged.
Accordingly claims 1, 13, 17-23, 25-28 and species CRISPR-Cas, OLC stromal types and gene signatures from Table 2 are under examination.


Priority
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62808177 and 62777606 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As discussed in detail below within the rejections under 35 U.S.C. 112(a), the as-filed specification in this nonprovisional application fails to provide an adequate written description of the claimed invention, and it does not enable the full scope of the claimed invention.  Since the specification of the examined application is insufficient to support the claimed invention in the manner provided by 35 U.S.C. 112(a), the 62808177 and 62777606 provisional applications—which contains only a portion of the specification under examination—cannot provide that support either.
All claims have been rejected under 35 U.S.C. 112(a) as lacking adequate written description and/or enablement.  The effective filing date of all claims is therefore December 10, 2019, the date of this nonprovisional application was actually filed with the Office.  See MPEP 2152.01, item (C) (conditions for earlier effective filing date based on claim to benefit under 35 U.S.C. 119(e)).  
The examiner will revisit the question of priority as the 112(a) rejections are overcome by argument and/or amendment.


Drawings
The drawings are objected to because the partial views of FIG. 6C and 6D, which appears on several sheets 37-41, have not been identified by the same number followed by a capital letter. 37 C.F.R. 1.84(u)(1) requires that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” See MPEP 608.02.  FIG. 6C cont., should be labeled FIG. 6D, while FIG. 6D and 6D cont. should be labeled FIG. 6E, 6F and 6G.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 107, 169, 200, and 238.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is also objected to because it refers to color in the drawings on pages 27-30, but no drawings were submitted in color.  Applicants also have not filed a petition under 37 CFR 1.84(a)(2). Such a petition must be granted in order for a pre-grant publication or patent to contain color drawings.  The examiner takes no position on whether color drawings are necessary as the only practical medium by which to disclose the subject matter sought to be patented in this utility patent application.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 17-23, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 25 and 26 recite “The method of claim 24”.  Claim 24 was previously cancelled.  Claims 25 and 26 are rejected as being incomplete because they depend directly from a canceled base claim.  See MPEP 608.01(n)(V).  Claims 25 and 26 are indefinite on their face because “the cell population” lacks antecedent basis. MPEP 2173.05(e).  For the purposes of examination, claims 25-26 are interpreted as being dependent from claim 1.	

Claim 1 recites “wherein the shift in stromal cells comprises” changes in the proportion of cells (a) through (e) or a combination thereof.  Each option (a) through (e) recites “wherein the change in the relative [proportion] of [cell type or cell subtype] optionally comprises . . .”.  In this case “optionally” does not clearly set forth acceptable alternatives, but instead appears to provide a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation.  MPEP § 2173.05(c) indicates that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Here, the broad recitation in (a) is a change in proportion of preosteoblasts, and the narrower statement is a change in the proportion of OLC-1 cells relative to OLC-2 cells.  Each of the options (b)-(e) likewise recite a broader “change in relative proportions” of cell subtypes and a narrower change in specific subtypes.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is merely exemplary of the remainder of the claim, and therefore not required, or a required feature of the claims.
Claims 13, 17-23 and 25-28 are rejected for depending from claim 1 and not remedying the indefiniteness.

Claim 1 also recites “remodeling a stromal cell landscape” in line 1.  The metes of bounds of “remodeling a stromal cell landscape” are not clear.  The specification indicates that a “cell landscape” refers to “the possible and/or actual profile of cell states and/or cell types present within a defined cell population, such as a tissue, sample, organ, system, and the like” ([0404]).  “Cell states” could be defined by gene signatures, but are not confined to just gene expression signatures ([0404]).  The skilled artisan would have understood that “cell states” can also refer to the level of protein and carbohydrate production/secretion of stromal cells needed to give a tissue its shape.  In the art, “remodeling” of a tissue, organ or system also involves changes in the structural reorganization of the tissue, which requires the breakdown and remodeling of the extracellular matrix (Pinet and McLaughlin, Developmental Biology (2019), 451(2): 134-145; page 1, ¶1-2).  Given that “landscape” implies physical topological features of a tissue, it is not clear if the extracellular component of the stromal tissue must also be altered in addition to a shift in relative cell populations.
Claims 13, 17-23, 25-28 are rejected for depending from claim 1 and not remedying the indefiniteness.

Claim 13 recites “wherein the shift in the stromal cell landscape comprises a change in the distance in gene expression space between OLC-1, . . . or a combination thereof.”  It is not clear what is encompassed by “the distance in gene expression space” between two cell types.  The specification teaches that a gene expression space is a vector mathematical representation of a gene expression profile comprised of a collection of mRNA levels of a single cell ([0186]).  First, it is not clear if “distance” represents the magnitude of the vector between two cell type clusters, a change in the relative locations of the cell populations on the graph of the landscape, the proportion of each cell type in the gene expression space, or something else.  If the “distance” represents a magnitude of the vector between the relative locations of the cell populations on the graph of the landscape, then it is also indefinite because the relative positions of the cell populations are variable.  MPEP 2173.05(b)(II) explains that reference to an object that is variable can render a claim indefinite.  The specification indicates that the mathematically-derived vector of gene expression space is dependent on dimensionality reduction processing and principal component analysis (PCA) performed on the RNA-seq data ([0186], [0897]-[0904]).  Additionally, Aljanahi teaches that the outcome of PCA depends on the type of cells present and their differential gene analysis (Aljanahi et al., Molecular Therapy: Methods & Clinical Development (2018), 10:189-196, page 192).  Thus, the relative positions of the gene clusters depend on 1) the exact dimensionality reduction algorithms used and 2) which component is determined to the principal component on which the landscape map is based.

Claim 17 recites “a change in the expression of one or more genes as in any one of Tables 1-8 or a combination thereof or an expression signature derived therefrom”.  Reference to tables in claims renders the claim indefinite when there is no practical way to define the invention in words.  See MPEP 2173.05(s). Here, the tables contain exclusively text, and the appropriate text could simply be imported into the claim. Merely pasting Tables 1-8 into the claim, however, would not overcome this rejection because the tables themselves contain genuses (clusters of genes labeled “set”) and lists of genes. For example, the ninth row in Table 7 lists the GSEA set BIOCARTA IL12 PATHWAY and the genes Jak2, Jun, and Map2k6. (As-filed specification at page 322.) Skilled artisans would have understood the BIOCARTA IL12 PATHWAY set as containing 39 members that map to 19 genes. See https://www.gsea-msigdb.org/gsea/msigdb/cards/BIOCARTA_IL12_PATHWAY. To overcome this rejection, applicants must amend claim 17 such that it clearly sets forth a closed list of alternatives for the genes whose expression may be changed within the scope of the method.
Additionally, the recitation of “an expression signature derived therefrom” in claim 17 is indefinite.  The metes and bounds of an expression signature derived from genes listed in the tables is not definite.  The extent or “derived” in the context of gene signatures is not clear from the specification.  For instance, it is not clear if “derived” 1) requires that all of the genes or just a subset of genes recited in the tables must be present in the gene signature, 2) allows additional genes not in the tables to be present in the gene signature, 3) requires an algorithm to be performed on the list of genes or their expression levels to determine the gene signature, or 4) requires or allows something else entirely.  The fact that the tables are not clearly limited to the genes in the rightmost column further complicates matters. 

Claim 18 recites “The method of claim 13, wherein identifying differences in stromal cell states in the shift in the stromal cell landscape comprises . . .”  It is not clear what the clause is referring to.  Claim 13 recites to “where the shift in the stromal cell landscape comprises a change in the distance in gene expression space”.  However, it is not clear if the gene expression space and the cell states are referring to the same thing.  Claim 1 also does not refer to identifying stromal cell states.  Thus, it is unclear what “wherein identifying differences . . . ” is referring to.

Claim 19 recites “The method of claim 1, wherein the shift in the stromal cell landscape . . .  increases committed MSCs and decreases osteoprogenitor cells.”  It is not clear how the “committed MSCs” and “osteoprogenitor cells” relate to the MSC subtypes and OLC subtypes recited in claim 1.  For instance, it is not clear if committed MSCs are a specific MSC subtype, a set of MSC subtypes or all the subtypes.  The specification explains that MSC-3 and MSC-4 are committed osteolineage MSCs ([0918] and [0936]).  However, the claim only recites “committed” with no specific lineage commitment.  Given that stromal MSCs can differentiate into a whole host of tissues, they can become committed to many lineages.  Therefore, it is not clear what “committed MSCs” is referring to. 


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 17-23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “the written description requirement for a claimed genus may be satisfied through sufficient description of a ‘representative number of species’ where ‘representative number of species’  means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  

Written description – Stromal cell landscapes
Claim 1 recites a stromal cell landscape, a homeostatic stromal cell landscape, and a disease-associated stromal cell landscape.  Claim 1 is directed to a method that shifts a disease-associated-stromal cell landscape to a homeostatic stromal cell landscape.  For the reasons described below, Applicant has not sufficiently described a representative number of species within the genera of homeostatic stromal cell landscapes and disease-associated stromal cell landscapes to show they had procession of the genera as claimed.  
Applicants describe a population of cells isolated from a bone marrow niche of control mice and leukemic mice ([0892]-[0894]).  Applicants use FACS sorting to isolate bone-marrow-derived stromal cells and RNA-seq and mathematical analysis to determine the gene expression profiles and cell subtype proportions in the population ([0895]-[0905]).  Thus, Applicants have described the murine bone-marrow derived stromal cell landscape species and murine leukemic bone-marrow derived stromal cell landscape species.  These two species within the genera of homeostatic stromal cell landscapes and disease-associated stromal cell landscapes do not sufficiently represent the diversity of homeostatic and stromal cell populations as explained below.
First, bone-marrow derived stroma is one type of stroma in vertebrate animals.  Stroma refers to the tissues and cells that support and give structure to organs, glands, or other tissues in the body (Stroma, National Cancer Institute Dictionary, https://www.cancer.gov/publications/dictionaries/cancer-terms/def/stroma, [retrieved October 5, 2022]).  This indicates that stomal cells are found in nearly every part of the body and the specific proportion of each type of stroma cell at each location represents a different stromal cell landscape.   One skilled in the art would not have predicted that the collection of stromal cell types and sub-types in bone marrow would be the same or even similar to the collection of stromal cell types in adipose tissue, liver, and heart.  Additionally, Lawson teaches that tumors are ecoystems of malignant cells surrounded by non-malignant stroma, suggesting that every tumor type consists of a possibly-unique stromal cell landscape (Lawson et al., Nature Cell Biology (2018), 20: 1349-1360; page 1349, ¶1).  Second, bone-marrow derived stromal cells are only found in vertebrate animals.  Invertebrates like Drosophila also have stromal cell populations (Sahai-Hernandez and Nystul, Development (2013), 140(22): 4490–4498), but the specification fails to provide guidance on how to extrapolate the described vertebrate-only stromal cell landscape to that of stroma cell populations of invertebrates.  Finally, Applicants have only described one species of disease-associated stromal cell landscapes.  Applicants do not provide guidance on how the bone-marrow derived stromal cell landscape taken from a leukemic mouse would differ from that taken from a mouse model of sickle-cell anemia, bone marrow fibrosis, or a metabolic disease, let alone the genus of human disease-associated stromal cell landscapes.  
Recent studies have used single cell RNA-seq to determine cell types within different tissues and organs, and most have focused on tumor cell heterogeneity.  However, many studies focused on determining tumor heterogeneity seek to remove stromal cell populations before RNA-seq analysis (Muller and Diaz, Frontiers in Genetics (2017), 8(73): 1-10; page 3, ¶5).  Muller also teaches that some degree of cell mixing occurs when clustering cells by gene expression because cancerous cells can express genes typically associated with immune or stomal cells (page 3, ¶6).  Thus, the genus of stromal cell landscapes is not predictable from previous studies of single-cell analyses in cancerous tissue.  
A study published three months before the effective filing date sought to describe the cell landscape of the entire mouse (The Tabula Muris Consortium, Nature (2018), 562: 367–372).  The Consortium teaches mesenchymal and endothelial are found in many organs including bone marrow (Fig 2).  However, stromal cell population are a component of nearly tissue and organ, and the Consortium did not isolate stromal cell populations from each of the organs before RNA-seq analysis.  Therefore, it is not predictable how a cell landscape that clusters all the mesenchymal cells from throughout the mouse body together (Figure 2) relates to the genus of stromal cell landscapes recited in the claims.  
Given the large and structurally diverse genus of homeostatic and disease-associated stromal cell landscapes, and only two stromal cell landscapes were described, each coming from the bone-marrow of a mouse, it is reasonable to conclude that Applicants were not in possession of the invention as claimed.  

Claims 13, 17-23 and 25-28 do not further limit the genus of homeostatic stromal cell populations.  Although claims 20-23 limits the subject to which a modulating agent is administered, claims 13, 17-23 and 25-28 also do limit the genus of disease-associated stromal cell populations.  Thus, claims 13, 17-23 and 25-28 lack sufficient written description for the reasons described above.

Written description – Modulating agents that induce a shift in the stromal cell landscape
Claim 1 recites “a modulating agent . . . that induces a shift in the stromal cell landscape from a disease-associated stromal cell landscape to a homeostatic stromal cell landscape”.  “Induces a shift . . . to a homeostatic stromal cell landscape” is interpreted as a functional requirement of the modulating agent.  As such, to satisfy the written description requirement of 35 U.S.C. 112(a), Applicants must describe with enough specificity the genus of modulating agents that have the function of inducing a shift from a disease-associated cell landscape to a homeostatic cell landscape.
The specification identifies various types of modulating agents including antibodies, antibody fragments, aptamers, genetic modifying agents like CRISPR-Cas and TALENs, post-transcriptional inhibitors like RNAi, small molecules and small molecule degraders ([0442]-[0665]).  However, each type of modulating agent listed represents a genus of agents, in which the targets of the agents are not defined.  For instance, the specification explains that CRISPR-Cas uses guide RNAs to target any genomic location ([0453]), but fails to provide any sequence of any guide RNA or genomic target that could be targeted to induce a shift in the stromal cell landscape.  The specification suggests that “potential targets” of the modulating agents “could be” the genes identified in Tables 1-8 ([0413], [0639]).  However, the specification does not demonstrate targeting any of the genes recited in Tables 1-8 with a modulating agent.  Furthermore, CRISPR-Cas technology can be used to inhibit a target, alter the epigenetic status of a target, or increase or decrease the expression of a target gene.  The specification does not explain which genes in the Tables 1-8 should be upregulated, downregulated or edited in order to bring about a shift toward a homeostatic stromal cell landscape.  Thus, in light of the specification, one skilled in the art would not be able to predict whether a specific modulating agent that targets one specific gene would change the proportion of cell types in a stromal cell landscape.   
Although the art of delivering modulating agents like RNAi, CRISPR systems and antibodies to cell populations is maturing, the art of delivering modulating agents to change the relative proportions of cell types in a cell landscape is highly unpredictable.  In a 2017 webinar focused on the bone marrow stroma cell niche, Mendez-Ferrer stressed “it remains to be determined how modulating one niche component will in turn affect the function and [hematopoietic stem cell] supportive capacity of the other cell types within the BM microenvironment.” (Beerman et al., Experimental Hematology (2017), 50:22-26; page 24, ¶3).  A review published in March 2020 indicates that even 15 months after the filing date, the interactions between cell types and altering cell populations within bone marrow stromal niches were highly unpredictable (Behrmann et al., Expert Opinion on Therapeutic Targets (2020), 24(5): 451-462).  Behrmann teaches that the bone marrow niche is a highly complex network of various cell types, extracellular structures, and signaling molecules that mediate communication between the components (Figure 3; page 451, last ¶ through page 453).  Behrmann teaches although hemopoietic stem cells (HSCs) are known to communicate with stromal cells, it was still not fully understood how HSCs influence the cells occupying the bone marrow niche (page 454, ¶1).  Behrmann also teaches “malignant cells reside in a similar complicated, self-strengthening leukemic microenvironment with alterations to facilitate their own growth and development.” (page 454, ¶1).  Behrmann summarizes the numerous recent studies using RNA-seq to more fully characterize the cell populations within the bone marrow niche (¶ spanning 457-458).  Behrmann then indicates that the “next step” will be to examine the effect of overexpressing or knocking out candidate genes discovered in the RNA-seq studies (page 458, ¶4).  Behrmann teaches that the development of new technologies like RNA-seq need to be used to study disease-associated changes of molecular interactions in the malignant niche, so that new druggable targets for the therapy of myeloid malignancies could be revealed (page 458, ¶5).  Behrmann’s statements underscore the fact that the general effects of treating a cell population modulating agents were highly unpredictable at the time the claimed invention was effectively filed.  Consequently, identifying a specific modulating agent that could shift the relative proportions of cell subtypes, like the Applicant-defined subtypes like OLC-1 and OLC-2 was entirely unpredictable.  Given that the bone marrow stromal cell population is one of the most studied stromal cell populations, one skilled in the art could also not determine a specific modulating agent that could shift cell population proportions in other stromal cell niches from the specification or prior art.
Given the large and structurally diverse genus of modulating agents and the lack of a demonstration of a modulating agent that could shift relative cell populations in any stromal cell niche, it is reasonable to conclude that Applicants were not in possession of the genus of modulating agents that can shift relative stromal cell populations as claimed.  

Claims 13, 17-23 and 25-27 do not further limit the genus of modulating agents and lack sufficient written description for the reasons described above.

Although claim 28 limits the genus of modulating agents to genetic modifying agents, the recited agents still encompass a genus of agents that can target any genomic sequence that results in upregulation, downregulation, epigenetic changes or complete knockout.  Behrmann teaches that as of 2020 the effect of using CRISPR or other means to alter gene expression in bone marrow niches was still to be determined.  Therefore claim 28 lacks sufficient written description for the reasons described above.


Claim Rejections - 35 USC § 112(a) – Enablement
Claims 1, 13, 17-23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Exemplary factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP 2164.01(a). All of these factors were considered, along with others, and a sufficient number are addressed below so as to create a prima facie case.

Nature of the Invention and Breadth of Claims
The claims are directed to a method of remodeling a stromal cell landscape, which, for the purposes of examination, is interpreted as a change in the relative proportions of cell types and sub-types.  The claims require that the administration of a genus of modulating agents to a subject or a cell population shifts the population of cells characteristic of a disease-associated stromal cell population to a that of a homeostatic stomal cell population.  As indicated above, the genus of “stromal cell landscapes” encompasses stromal cell populations from various sources throughout vertebrate and non-vertebrate tissues and organ systems in both disease and healthy states.  Additionally, the genus of “modulating agents” encompasses a large and structurally and functionally diverse genus of agents that could potentially target any genomic, RNA, protein, or small-molecule target.  Accordingly, enablement of the method requires one skilled in the art to be able to shift the genus of stromal cell populations from a disease state to a healthy state by administering to the cell population in vitro or in vivo (i.e., in a subject) the genus of modulating agents.

Guidance in the specification
The specification identifies various types of modulating agents including antibodies, antibody fragments, aptamers, genetic modifying agents like CRISPR-Cas and TALENs, post-transcriptional inhibitors like RNAi, small molecules and small molecule degraders ([0442]-[0665]).  However, each of the types of modulating agents described represents a genus of agents for which the targets are not defined.  The specification also fails to demonstrate a single example of administering a modulating agent to a cell population or within a subject that results in a change of the relative proportion of cell types and subtypes within a stromal cell population.  Therefore, in light of the specification it is highly unpredictable how to cause a shift in the relative populations of cells characteristic of a disease-associated state to a health state by administering a modulating agent.   

State of the Prior Art
As explained above, both Behrmann and Mendez-Ferrer indicate that at the effective filing date, the bone marrow stromal niche was known to be a highly complex network of cells and extracellular networks whose bidirectional signaling networks controlled cell fate and responded to intrinsic and extrinsic forces.  Although Behrmann suggests that CRISPR and other gene editing technologies could be used to alter gene expression to validate potential targets in vitro, Behrmann also stresses that genetic modification of target cells in vivo (i.e., in a subject) were still challenging (page 458, ¶4).  Mendez-Ferrer echoes Behrmann’s warning.  Mendez-Ferrer indicates that studying the HSC stromal niche in vivo “is complicated by the fact that deleting single molecules in single niche cells is not always robust.  This can be due to redundancy and compensation from other niche cell types producing the same niche factor or to inefficient recombination.” (Beerman, page 24, ¶3-4).  Thus, it was not predictable that one could alter cell populations in vivo by delivering CRISPR or other modulating agents to stromal cell niches
Biagioni discusses delivering CRISR/Cas9 gene therapies specifically within the context of treating cancer (Biagioni et al., Journal of Biological Engineering (2018), 12(33): 1-9).  Biagioni teaches that while CRISPR-based treatments of monogenic diseases like cystic fibrosis are clinically close, using CRISPR to treat cancer was not predictable in 2018 (page 5, ¶2).  Biagioni teaches “it is difficult to restore the correct expression of different mutated genes like in cancer” (page 5, ¶2).  This suggests that it was not predictable what set of genomic targets should be targeted to shift in cancer-associated cells to non-cancerous cells.  Biagioni also teaches several delivery methods used in vivo and in vitro are currently evaluated for their applicability in human gene therapy (page 5, ¶2).  Biagioni teaches that while some methods could effectively deliver CRISPR components to mouse heart, lungs, liver and kidney tissue (i.e., sites of stromal cell niches), the methods were not feasible in humans (page 5, ¶2).  Biagioni also teaches electroporation is only available for ex vivo techniques and can’t be used for delivering CRISPR in vivo (i.e. to a subject) (page 5, ¶2).  Biagioni concludes “many efforts need to be spent to find not only a specific molecular target for cancer, but also a selective delivery method.  Indeed, many of the above described systems present several pitfalls that should be overstep in order to translate their use in clinical practice.”  (page 7, ¶2).  Together, these indicate that it was not predictable that delivery of small molecules, CRISPR systems, or other agents would 1) reach their intended target, 2) interfere with signaling networks that dictate cell fate, and/or 3) alter gene expression in cells such that cell types and sub-types within the population changed to affect a non-disease-associated stromal cell population.  
Given that most of the recited cell sub-types (e.g., OLC-1, fibroblast subtype-3, etc) are newly defined subtypes by Applicants, the prior art is silent on how to specifically increase or decrease their relative proportions in a cell population by small molecules, antibodies, CRISPR and other modulating agents.   Therefore, in light of the prior art, it was highly unpredictable how to cause a shift in the populations of cells characteristic of a disease-associated state to that of a healthy state in general, or specifically the recited cell types and subtypes, by administering a modulating agent as claimed.

Experimentation Required
The cell types and subtypes recited in claim 1 are newly and wholly defined by Applicants based on specific murine bone-marrow stromal cell populations and specific dimensional reduction and principal component analysis.  To compare the recited cells types and subtypes to the genus of other stromal cell populations, a similar analysis would need to be completed on other stromal populations from different disease states, different tissue/organs and within different organisms.  One skilled in the art would need to determine the cell subtypes that exist in each stromal population without guidance from the specification on how to extrapolate subtypes such as OLC-1 and fibroblast subtype 4 and apply them to an entirely different stromal cell population.  This would also require the determination of appropriate dimensional reduction algorithms and PCA that is appropriate for each stromal cell population.  One skilled in the art would also have to determine specific modulating agents that could alter relative proportions of cell types and develop delivery techniques for each modulating agent for in vivo administration.

Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant, and the lack of working examples of remodeling a stromal cell landscape, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600